     Case: 1:20-cv-01404 Document #: 8-4 Filed: 03/09/20 Page 1 of 2 PageID #:32




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ELAINE KERN,

                        Plaintiff,

                V.                                     No.      20-cv-01404

DZAVAD KRSO and                                        Hon. Marvin E. Aspen
BLUESTAR SERVICES LLC,

                       Defendants.

                         AFFIDAVIT OF TIMOTHY J. CAVANAGH

        NOW COMES Timothy J. Cavanagh, affiant, and hereby states upon penalty of perjury

that if called upon to testify, he will competently state as follows:

        1.     My name is Timothy J. Cavanagh; I am over the age of 18; and I am an attorney

and the founder and owner of Cavanagh Law Group.

        2.     Cavanagh Law Group was retained to represent the Plaintiff in this matter, Elaine

Kern.

        3.     I received and reviewed Defendants, Dzavad Krso and Bluestar Services, LLC's

Notice of Removal and the Plaintiff's Motion to Remand.

        4.     On March 9, 2020, I read Defendant's Notice of Removal and reviewed all

applicable statutes and case law to assess whether Plaintiff had a good faith basis to move for

remand. I believe that I spent 1/2 (.5) hours performing the above tasks.

        5.     After completing my review of the applicable statutes and case law, I reviewed

Plaintiff's Motion for Remand. This is an eight-page motion which cites statutory authority and

case law. I believe that I spent 1/2 (.5) hours reviewing and editing said motion.




                                                  1
     Case: 1:20-cv-01404 Document #: 8-4 Filed: 03/09/20 Page 2 of 2 PageID #:33




        6.      I am the founding partner at Cavanagh Law Group in my thirty-third (33rd) year of

legal practice. I am a member of the Northern District of Illinois Trial Bar and serve on the Board

of Managers of the Illinois Trial Lawyer's Association. I calculate that I spent one (1) hour reading

Defendant's Notice of Removal and reviewing and editing Plaintiffs Motion to Remand. I

propose an attorney's fee of $800.00 per hour, which I believe is appropriate for an attorney of my

experience in the Chicago area. Based on one (1) hour of preparation and review, and given an

hourly fee of $800.00, I request attorney's fees in the amount of $800.00 for the review of

Defendant's Notice of Removal and Plaintiffs Motion for Remand.


FURTHER AFFIANT SAYETH NAUGHT


Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the
undersigned certifies that the statements set forth in this instrument are true and correct, except as
to matters therein stated to be on information and belief and as to such matters the undersigned
certifies as aforesaid that he verily believes the same to be true.




                                                 2
